      Case 1:20-cv-01909-PGG-DCF Document 18 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIAN JAMIE ROETHLISBERGER,
                               Plaintiff,
                                                            ORDER OF DEFAULT
                   -against-
                                                               20 Civ. 1909 (PGG)
OXIDO CORP.
                               Defendant.




PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS Plaintiff commenced this action on March 3, 2020 by filing the

Complaint (Dkt. No. 1);

               WHEREAS Plaintiff served Defendant on March 5, 2020 (Dkt. No. 4);

               WHEREAS Defendant has not filed an answer, moved against the Complaint, or

appeared in this action (see Certificate of Default (Dkt. No. 10));

               WHEREAS this Court ordered Defendant to show cause on December 3, 2020

why a default judgment should not be entered against them (Dkt. No. 15);

               WHEREAS Plaintiff served the Order to Show Cause on Defendant on October

26, 2020 (Dkt. No. 16);

               WHEREAS Defendant filed no opposition to Plaintiff’s motion for a default

judgment and did not appear at the December 3, 2020 hearing;

               IT IS HEREBY ORDERED that an order of default is entered against Defendant

Oxido Corporation.

               It is FURTHER ORDERED that this matter is referred to Magistrate Judge
      Case 1:20-cv-01909-PGG-DCF Document 18 Filed 12/07/20 Page 2 of 2




Freeman for a report and recommendation regarding Plaintiff’s request for damages and an

award of attorneys’ fees. The Clerk of Court is directed not to close this case.

Dated: New York, New York
       December 7, 2020




                                                 2
